 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:14-cr-00004-NONE
12                       Plaintiff-Respondent,
13           v.                                         ORDER DENYING PETITIONER’S MOTION
                                                        TO VACATE, SET ASIDE, OR CORRECT
14    RICHARD MARTINEZ,                                 SENTENCE UNDER 28 U.S.C. § 2255
15                       Defendant-Petitioner.          (Doc. No. 43)
16

17                                           INTRODUCTION

18          On June 21, 2016, Petitioner Richard Martinez filed a motion to vacate and correct his

19   sentence under 28 U.S.C. § 2255. (Doc. No. 43 at 8.) On July 6, 2016, the previously assigned

20   district judge stayed the case pending the decision in United States v. Begay (9th Cir. No. 14-

21   10080), the outcome of which petitioner contended might impact resolution of the pending

22   motion. (Doc. No. 45 at 1.) On March 6, 2017, petitioner’s counsel filed a request for the court

23   to defer ruling on petitioner’s § 2255 motion for thirty days until counsel had the opportunity to

24   review the United States Supreme Court’s decision in Beckles v. United States, ___U.S.___, 137

25   S. Ct. 886 (2017), and discuss that decision with petitioner. (Doc. No. 46 at 1.) The court

26   granted petitioner’s request on March 16, 2017. (Doc. No. 47.) On April 5, 2017, petitioner filed

27   a notice indicating that he would not be supplementing his 28 U.S.C. § 2255 briefing in light of

28   the decision in Beckles. (Doc. No. 48 at 1.)
                                                       1
 1          For the reasons discussed below, the court will deny petitioner’s motion to vacate and

 2   correct his sentence under 28 U.S.C. § 2255.

 3                                           BACKGROUND

 4   A.     Petitioner’s Underlying Conviction

 5          On September 15, 2014, petitioner pleaded guilty pursuant to Federal Rule of Criminal

 6   Procedure 11(c)(1)(B) to one count of being a convicted felon in possession of a firearm, in

 7   violation of 18 U.S.C. § 922(g). (Doc. No. 33.) On December 8, 2014, he was sentenced by the

 8   previously assigned district judge to 70 months in the custody of the Bureau of Prisons to be

 9   followed by a 36 month term of supervised release. (Doc. No. 40.)

10          Under the U.S. Sentencing Guidelines (U.S.S.G.), a defendant being sentenced for

11   violating § 922(g) who was previously convicted of a felony that is a “crime of violence” is

12   subject to an upward adjustment of their offense level under U.S.S.G. § 2K2.1(a)(4)(A). Here,

13   the probation office’s presentence report (PSR) (Doc. No. 35) determined that petitioner had

14   suffered one prior conviction for a “crime of violence” (assault with a deadly weapon, great

15   bodily injury likely, in violation of California Penal Code § 245(a)(1)). Thus, the PSR found that

16   petitioner’s base offense level was 20—6 levels higher than it would have been had he not

17   previously been convicted of a “crime of violence.” (Doc. No. 43) (citing PSR ¶ 12; USSG §

18   2K2.1(a)(4), (a)(6)).

19          At the sentencing hearing on December 8, 2014, the court adopted the PSR’s finding as to

20   the adjusted offense level—which included an upward adjustment due to petitioner’s prior
21   conviction for a “crime of violence”—under USSG § 2K2.1(a)(4). (See Doc. No. 40; PSR ¶ 12.)

22   Four levels were also added to petitioner’s offense level because eight firearms were involved in

23   the violation of § 922(g) for which he was being sentenced. (PSR ¶ 13.) Petitioner received an

24   additional four level increase in the offense level because one of the firearms he possessed

25   unlawfully also had an obliterated serial number. (Id. ¶ 14.) With the 3-level downward

26   adjustment for acceptance of responsibility, petitioner’s total offense level was determined to be
27   25 and his criminal history category was determined to be III, resulting in a sentencing guideline

28   range calling for a term of imprisonment of between 70 to 87 months. (Id. ¶ 22; id. at 13.)
                                                       2
 1   Without the upward adjustment in his offense level due to his prior conviction for a “crime of

 2   violence,” petitioner argues that his sentencing guidelines range would have called for a term of

 3   imprisonment of been 37 and 46 months based on a total offense level of 19 and a criminal

 4   history category of III. (Doc. 43 at 9) (citing USSG § 2K2.1(a)(6)). Petitioner did not appeal his

 5   conviction or sentence. (Id.) This is petitioner’s first motion under 28 U.S.C. § 2255. (Id.)

 6   B.     Petitioner’s 28 U.S.C. § 2255 Motion

 7          In his motion, petitioner argues that the sentence imposed in this case violated due process

 8   of law. (Doc. No. 43 at 9) (citing Johnson v. United States, ___U.S.___, 135 S. Ct. 2551 (2015)).

 9   Under the U.S. Sentencing Guidelines, § 2K2.1A is applicable in determining the guideline range

10   for one convicted of violating 18 U.S.C. § 922(g). As noted, that provision provides for an

11   upward adjustment in the offense level for defendants with a prior conviction for a “crime of

12   violence.” USSG §§ 2K2.1(a)(1)–(4)). Petitioner asserts that USSG § 2K2.1 incorporates the

13   definition for “crime of violence” from the career offender guideline under USSG § 2K2.1,

14   comment (n.1), and USSG § 4B.1.2(a)(2) (“or otherwise involves conduct that presents a serious

15   potential risk of physical injury to another”). (Doc. 43 at 12.)

16          The Supreme Court has held that the residual clause in the Armed Career Criminal Act

17   (“ACCA”), 18 U.S.C. § 924(e)(2)(B)(ii), was “unconstitutionally vague.” Johnson, 135 S. Ct. at

18   2557. The ACCA residual clause provided that a prior conviction qualified as a “violent felony”

19   if it “otherwise involve[d] conduct that presents a serious potential risk of physical injury to

20   another.” 18 U.S.C. § 924(e)(2)(B)(ii). The definition of a “crime of violence” under USSG §
21   4B.1.2(a)(2) is identical to the ACCA residual clause, which the Supreme Court held was

22   unconstitutionally vague. (Doc. 43 at 12.) Therefore, as petitioner argues, the career offender

23   residual clause, USSG § 4B1.2(a)(2)—which applies to petitioner’s sentencing enhancement

24   under USSG § 2K2.1—is also void for vagueness. (Id.)

25          In addition to petitioner’s argument that his offense level should not have been increased

26   under § 2K2.1 because his prior conviction did not constitute a “crime of violence” after the
27   decision in Johnson, petitioner asserts that his prior conviction similarly did not constitute a

28   “crime of violence” under a categorical approach. (Id. at 14) (citing Taylor v. United States, 495
                                                        3
 1   U.S. 575, 600 (1990)). The court need not reach petitioner’s second argument because the

 2   Supreme Court in Beckles squarely addressed petitioner’s first argument that USSG §

 3   4B.1.2(a)(2) is void for vagueness.

 4                                              ANALYSIS

 5    A.     Beckles v. United States

 6           In Beckles v. United States, the Supreme Court specifically held “the advisory Sentencing

 7   Guidelines are not subject to a vagueness challenge under the Due Process Clause and that §

 8   4B1.2(a)’s residual clause is not void for vagueness.” Beckles, 137 S. Ct. at 895. The Court

 9   stated that “[u]nlike the ACCA . . . the advisory Guidelines do not fix the permissible range of

10   sentences. To the contrary, they merely guide the exercise of a court’s discretion in choosing an

11   appropriate sentence within the statutory range.” Id. at 892. The Court reasoned that the “twin

12   concerns” underlying the vagueness doctrine—providing notice and preventing arbitrary

13   enforcement—are not implicated by the Sentencing Guidelines. Id. at 894. Rather, “[a]ll of the

14   notice required is provided by the applicable statutory range, which establishes the permissible

15   bounds of the court’s sentencing discretion.” Id. The Supreme Court concluded that the

16   Sentencing Guidelines also did not implicate a concern regarding arbitrary enforcement because

17   they did not prohibit any conduct or establish minimum and maximum penalties for any crime,

18   but instead merely advised sentencing courts how to exercise their discretion within the bounds

19   established by Congress. Id. Therefore, the Court concluded, because the Sentencing Guidelines

20   “merely guide the district courts’ discretion, the Guidelines are not amenable to a vagueness
21   challenge.” Id.

22           Here, petitioner argues that the career offender residual clause, USSG § 4B1.2(a)(2)—

23   which was applied in the court’s calculation of his offense level under the Sentencing Guidelines

24   under USSG § 2K2.1—is void for vagueness under the Supreme Court’s decision in Johnson.

25   (Doc. 43 at 12.) Following Beckles, in which the Supreme Court specifically held that “the

26   advisory Sentencing Guidelines, including § 4B1.2(a)’s residual clause, are not subject to a
27   /////

28   /////
                                                       4
 1   challenge under the void-for-vagueness doctrine,” petitioner’s argument in this regard must be

 2   rejected.1

 3       B.   Timeliness

 4            The court will also briefly address whether petitioner’s pending application for relief was

 5   timely filed. A § 2255 motion must be filed within a year of the date the conviction becomes

 6   final. See 28 U.S.C. § 2255(f)(1). The statute also authorizes the filing of a § 2255 motion within

 7   one year of “the date on which the right asserted was initially recognized by the Supreme Court,

 8   if that right has been newly recognized by the Supreme Court and made retroactively applicable

 9   to cases on collateral review.” Id. § 2255(f)(3). For the reasons discussed above, the Supreme

10   Court has explicitly rejected the right asserted by petitioner here. See Beckles, 137 S. Ct. at 895.

11   Therefore, the applicable deadline for the filing of petitioner’s motion is within a year of the date

12   his conviction became final. See 28 U.S.C. § 2255(f)(1).

13            Petitioner was sentenced on December 8, 2014. (Doc. No. 40.) The court signed

14   petitioner’s judgment and commitment on December 17, 2014. (Doc. No. 41.) Petitioner did not

15   appeal his conviction or sentence. (Doc. No. 43 at 9.) Where there is no direct appeal, a

16   judgment of conviction becomes final 14 days after the district court enters judgment. See Fed.

17   R. App. P. 4(b). Petitioner did not file his § 2255 motion until June 21, 2016. Therefore,

18   petitioner’s current motion also appears to be untimely under § 2255(f)(1). Normally, a court

19   raising the statute of limitations sua sponte in relation to a § 2255 motion would be required to

20   provide the petitioner with prior notice and an opportunity to respond with respect to that issue.
21   See Herbst v. Cook, 260 F.3d 1039, 1041 (9th Cir. 2001). The court need not do so here because

22   the petition can be and is denied on the merits. See Pough v. United States, 442 F.3d 959, 965

23

24   1
       Petitioner also argues that the U.S. Sentencing Commission’s subsequent removal of the
     residual clause language from the applicable sentencing guideline operates as an
25   acknowledgement that the language was void for vagueness. (Doc. No. 43 at 14.) The
26   Commission’s decision to remove this language—a decision that pre-dated the Supreme Court’s
     decision in Beckles—was embodied in Amendment 798 to the 2016 Guidelines. U.S. Sentencing
27   Guidelines Manual app. C, amend. 798 (U.S. Sentencing Comm’n Supp. Nov. 1, 2016). The
     amendment was specifically not made retroactive, United States v. Adkins, 883 F.3d 1207, 1212–
28   13 (9th Cir. 2018), so has no bearing on petitioner’s sentencing, which took place in 2014.
                                                        5
 1   (6th Cir. 2006) (quoting Aron v. United States, 291 F.3d 708, 718 (11th Cir. 2002) (Carnes, J.,

 2   concurring)); see also Souliotes v. Hedgpeth, No. 1:06-cv-00667-OWW-MJS, 2011 WL 4433098,

 3   *4–5 (E.D. Cal. Sept. 21, 2011).

 4          Accordingly, petitioner’s motion to vacate and correct his sentence under 28 U.S.C.

 5   § 2255 is DENIED.

 6                               CERTIFICATE OF APPEALABILITY

 7          A petitioner cannot appeal from the denial or dismissal of his 28 U.S.C. § 2255 motion

 8   unless he has first obtained a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P.

 9   22(b). A certificate of appealability will issue only when a petitioner has made “a substantial

10   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard

11   when the court has dismissed a 28 U.S.C. § 2255 motion (or claims within a § 2255 motion) on

12   procedural grounds, a petitioner must show that reasonable jurists would find debatable (1)

13   whether the court was correct in its procedural ruling, and (2) whether the motion states a valid

14   claim of the denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). When

15   the court has denied a 28 U.S.C. § 2255 motion or claims within the motion on the merits, a

16   petitioner must show that reasonable jurists would find the court’s decision on the merits to be

17   debatable or wrong. Id. The court finds that petitioner has not made any showing, let alone a

18   substantial one, of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The court further

19   finds that reasonable jurists would not find the court’s assessment of petitioner’s claims debatable

20   or wrong. Slack, 529 U.S. at 483. Accordingly, the court DECLINES to issue a certificate of
21   appealability.

22                                            CONCLUSION

23          For the foregoing reasons, petitioner’s motion to vacate and correct his sentence under 28

24   U.S.C. § 2255 (Doc. No. 43) is DENIED.

25   IT IS SO ORDERED.
26
        Dated:        February 25, 2020
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                       6
